         CASE 0:21-cr-00055-MJD-LIB Doc. 21 Filed 07/08/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                         Criminal No. 21-CR-55 (MJD/LIB)

UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )
                                            )
       v.                                   )    JOINT MOTION TO EXCLUDE
                                            )    TIME UNDER THE SPEEDY
JARED JOHN FIEGE,                           )    TRIAL ACT
                                            )
                       Defendant.           )
                                            )
                                            )

      The United States of America, by and through its attorneys, W. Anders Folk,

Acting United States Attorney for the District of Minnesota, Lindsey E. Middlecamp,

Assistant United States Attorney, together with Defendant Jared John Fiege and his

attorney Bruce Rivers, jointly move the Court pursuant to 18 U.S.C. § 3161(h)(7) to

exclude time to commence the Defendants’ trial under the Speedy Trial Act from May

1, 2021 through July 31, 2021. The grounds for this motion are as follows:

      1. This case involves voluminous electronic evidence which has required

            staggered, continuing disclosures and ongoing forensic analysis. The defense

            requested that some of the seized electronic devices be flagged for potential

            taint review to remove attorney-client privileged communications, further

            extending the time needed for analysis and production to the Defendant.

      2. Counsel for the Government and Counsel for the Defendant began

            communicating about potential terms of resolution via plea in May 2021.
  CASE 0:21-cr-00055-MJD-LIB Doc. 21 Filed 07/08/21 Page 2 of 3




3. With over 20 individual victims and multiple government agency victims

   entitled to notice and communication related to the resolution of this case,

   the Government required additional time to discuss resolution prior to

   circulating a proposed written plea agreement.

4. The parties believe they have reached acceptable terms of resolution and are

   scheduled for a Change of Plea hearing on July 14, 2021 before this Court.

5. In the event the matter does not resolve on a plea, the parties request that the

   time between May 1, 2021 and July 31, 2021 be excluded from the calculation

   of speedy trial deadlines, as the parties will mutually require additional time

   to prepare for a trial in this matter.

6. Moreover, the parties agree that the COVID-19 Pandemic, General Orders

   by the District of Minnesota, and corresponding protocols limiting each

   courthouse to one jury trial at a time, would not have allowed this matter to

   be scheduled for trial within the originally calculated speedy trial timeline.

7. The parties agree that this proposed exclusion of time serves the interests of

   the Defendants, the public, and justice in this case, and that such interests

   outweigh the public and the Defendants’ interest in a speedy trial.




                                      2
        CASE 0:21-cr-00055-MJD-LIB Doc. 21 Filed 07/08/21 Page 3 of 3




                                               Respectfully submitted,

Dated: July 8, 2021                            W. ANDERS FOLK
                                               Acting United States Attorney

                                              s/ Lindsey E. Middlecamp
                                            BY: LINDSEY E. MIDDLECAMP
                                              Assistant U.S. Attorney
                                              MN Attorney No. 0392589


                                               s/ Jared John Fiege
                                               Jared John Fiege
                                               Defendant


                                               s/ Bruce Rivers
                                               Bruce Rivers
                                               Attorney for Defendant




                                     3
